Citation Nr: 1454901	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for service-connected schizophrenia, residual type, with depressive and anxiety features.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal is now being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a January 2008 rating decision (issued in March 2008) in which the RO denied the Veteran's claim for a rating in excess of 70 percent for his service-connected schizophrenia disability.  In April 2008, the Veteran filed a notice of disagreement (NOD) as to the denial of his increased rating claim.  A statement of the case (SOC) was issued in June 2010, and the Veteran also filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In January 2011, the Veteran, through an interpreter, testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In June 2013, the Board remanded the Veteran's increased rating claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, including additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in an August 2013 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In March 2014, the RO, inter alia, denied the Veteran a TDIU.  In March 2014, the Veteran filed an NOD as to the denial of his TDIU claim 
For the reasons expressed below, the matter on appeal is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  The remand also addresses the claim for a TDIU-for which the Veteran completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further AOJ action on the claim for higher rating on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

At the outset, the Board notes there appear to be outstanding evidence that may be relevant to the claim on appeal.  In July 2013, the Veteran submitted a letter from the Social Security Administration (SSA) which reflects that he was deemed entitled to receive monthly disability benefits beginning in June 2013.  The letter does not indicate for what disability the Veteran is receiving disability benefits; therefore, the Board cannot determine that no reasonable possibility exists that the SSA records are relevant to the Veteran's claim, as the SSA records may contain evidence regarding the severity of the Veteran's service-connected psychiatric disability.  [Parenthetically, the Board notes that although the AOJ previously, unsuccessfully, attempted to obtain records from SSA, the Veteran's entitlement to SSA benefits had not then been established.]  

Thus, the Board finds that a remand is needed to obtain and associate with the claims file a copy of SSA's award determination on the claim filed by the Veteran, as well as copies of all medical records underlying that determination.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA has a duty to obtain underlying medical records when it has actual notice that the Veteran is receiving SSA benefits).

Also, while this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) 4) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for increased rating.  Adjudication of the claim should include consideration of all pertinent evidence added to the claims file that has not previously been considered-to include VA outpatient treatment records dated from September 2011 to November 2012, and from December 2012 to March 2014 (located in Virtual VA), for which no waiver of AOJ consideration has been received.  

As a final matter, the Board notes that, in March 2014, the AOJ, inter alia, denied the Veteran a TDIU-claimed to be the result of service-connected psychiatric disability and coronary artery disease (CAD), for which service connection has not been granted.  In March 2014, the Veteran filed an NOD as to the denial of his TDIU claim.  However, the AOJ has not yet issued an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). Consequently, this matter must be remanded to the AOJ for the issuance of an SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014). 

Accordingly, these matters are hereby REMANDED for the following action

1.  Furnish to the Veteran and his representative an SOC addressing the denial of the claim for a TDIU, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on this matter.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected.

2.  Obtain all outstanding  records of VA mental health evaluation and/or treatment of the Veteran dated since March 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Request from SSA all records related to the Veteran's claim for disability benefits, to include a copy of the award determination, and all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the claim for higher rating on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for higher rating. Adjudicate the claim in light of all pertinent evidence (in particular, evidence associated with the claims file that has not  previously been considered-to include VA outpatient treatment records dated from September 2011 to November 2012, and from December 2012 to March 2014 (located in Virtual VA), as well as evidence added to the claims file as a result of the development requested herein-and legal authority.  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that reflects consideration of all pertinent evidence (to include that specified above), and includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

9.  Do not return the claims file to the Board until the Veteran has perfected an appeal of the matter identified in paragraph 1, above, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




							(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



